Cook, J.,
dissenting. In my dissenting opinion in State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1998), 81 Ohio St.3d 1226, 1226-1230, 689 N.E.2d 971, 971-973, I discussed why this court does not have original jurisdiction in either mandamus or prohibition to entertain a challenge wherein the relators, in effect, seek a declaratory judgment that Am.Sub.H.B. No. 350, 146 Ohio Laws, Part II, 3867, is unconstitutional and to enjoin its future application. That position is equally applicable in this case, where the court apparently goes one step further by taking exclusive jurisdiction over a complaint for declaratory judgment and injunction challenging the constitutionality of Am.Sub.H.B. No. 697 and converting it into an original action before this court. That infirmity, standing alone, is enough to warrant dismissal of relator’s petition. I focus my dissent in this case, however, on yet another unconstitutional exercise attendant to today’s ruling.
I respectfully direct attention to Section 18, Article IV of the Ohio Constitution, which states: “The several judges of the supreme court, of the common pleas, and of such other courts as may be created, shall, respectively, have and exercise such power and jurisdiction, at chambers, or otherwise, as may be directed by law.” (Emphasis added.) In light of this constitutional limitation, today’s order cannot be justified by this court’s earlier grant to Judge Lewis in DeRolph v. State (1997), 78 Ohio St.3d 193, 213, 677 N.E.2d 733, 747, fn. 10 (“DeRolph I”) of “plenary jurisdiction” to enforce this court’s decision, or its later explanation of the trial court’s role in this court’s retention of continuing jurisdiction in DeRolph v. State (1997), 78 Ohio St.3d 419, 678 N.E.2d 886 (“DeRolph II”).
*1252In addition to our original and appellate jurisdiction and general authority to decide cases, Section 5, Article IV of the Ohio 'Constitution grants the Supreme Court only the power to supervise inferior courts and to promulgate rules related to practice and procedure.1 Accordingly, this court has no authority to abridge the constitutionally prescribed jurisdiction of inferior courts as part of an extraordinary remedy.
There is no question that the Franklin County Court of Common Pleas has jurisdiction over this action. Section 4(B), Article IV of the Constitution provides courts of common pleas with original jurisdiction over all justiciable matters as may be provided by law, and R.C. 2721.02 provides common pleas courts with jurisdiction to entertain declaratory judgment actions. Accordingly, in supporting today’s order, the court necessarily relies on its earlier grant of “plenary jurisdiction” to Judge Lewis in DeRolph I or its retention of continuing jurisdiction as explained in DeRolph II. Based on these rulings, the court determines that Judge Sheward’s proposed exercise of judicial power is unauthorized by law (prohibition) and that Judge Sheward has a clear legal duty to cede jurisdiction of the matter to this court (mandamus). As previously discussed, however, this court is without authority to vest exclusive jurisdiction in one court over another, or in any way limit the constitutionally prescribed jurisdiction of inferior courts on an ad hoc basis.
I cannot agree with Justice Douglas’s assertion that Section 2(B)(1)(f), Article IV of the Ohio Constitution empowers this court to vest exclusive jurisdiction in itself, and to issue a declaratory judgment and possibly an injunction on this issue, as somehow “necessary to [a] complete determination” of DeRolph I. Such boundless discretion to displace the constitutional scheme is not supported by the constitutional language, narrowly limiting Section 2(B)(1)(f), Article IV jurisdiction to instances of necessity. At best, Justice Douglas demonstrates that today’s action is based on convenience and personal notions of efficiency, not that this court’s intervention in a matter that the trial court is well equipped to handle is in any way necessary. Moreover, even if Section 2(B)(1)(f) could be read to confer original jurisdiction upon this court in this matter, the Constitution does not provide that such jurisdiction is exclusive. This omission is meaningful in light of the fact that our Constitution expressly confers exclusive jurisdiction to the Supreme Court in several of its sections. See, e.g., Section 22, Article III, Constitution; Section 13, Article XI, Constitution; Section 1, Article XVI, Constitution.
*1253Finally, because this case is merely tangential to the proceedings in DeRolph and does not involve the same parties or share a commonality of issues, it cannot be considered to fall within this court’s continuing jurisdiction as retained in DeRolph I and explained in DeRolph II. Accordingly, the jurisdictional priority rule should not apply. State ex rel. Judson v. Spahr (1987), 33 Ohio St.3d 111, 113, 515 N.E.2d 911, 913.
For all of the reasons previously stated, I would dismiss the relator’s petition.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.

. Sections 5(A)(3) and 5(C), Article IV of the Ohio Constitution also charge the Chief Justice with passing on the disqualification of judges and assigning judges to other courts on a temporary basis as the need arises.